Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 67, 68, 76-80, 82-94, 99, and 113-115 are pending. Claim 67, 68, 82-88, and 92 are amended. Claims 113-115 are new. Claims 67, 68, 76-80, 82-94, 99, and 113-115 are currently being examined. 
Claim Objections
Claim 115 is free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	Maintained Rejections 
(arguments and new claims addressed)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 67, 68, 76-80, 82-94, 99, 113 and 114 remain rejected under 35 U.S.C. 103 as being unpatentable over Bacac et al (WO2017097723A2, Priority Date: 12/09/2015).
Bacac teaches a method of treating an individual, comprising administering to the individual a pretreatment with an effective amount of a Type II anti-CD20 antibody prior to an effective amount of an anti-CD20/anti-CD3 bispecific antibody, so that pretreatment with the Type II anti-CD20 antibody results in a reduction in the number of B cells in the individual prior to the bispecific antibody (p. 5-10 and p. 145-174). Bacac teaches the that the Type II anti-CD20 antibody is obinutuzumab.  (Page 5, lines 5-11, page 14, lines 15-33). Bacac further teaches that the anti-CD20/anti-CD3 bispecific antibody comprise a first antigen binding domain that specifically binds to CD3 and a second antigen binding domain that specifically binds to CD20. Bacac teaches the anti-CD20/anti-CD3 bispecific antibody functions to simultaneous bind to CD20+ B cells and CD3+ T cells, leading to T-cell activation and T-cell mediated killing of B cells. In the presence of CD20+ B cells, whether circulating or tissue resident, pharmacologically active doses of anti-CD20/anti-CD3 bispecific antibody (CD20XCD3 bsAB) trigger T-cell activation and associated cytokine release. CD20XCD3 bsAB has shown enhanced potency in nonclinical models over competitive T cell engaging agents and, having an IgG-based format, has a greatly improved half-life. Bacac teaches their method can (i) effectively and sustainably prevent the formation of anti-drug antibodies (ADAs) in response to administration of an immunogenic therapeutic agent to a subject, and (ii) significantly reduce the cytokine release associated with administration of a T-cell activating immunogenic therapeutic agent such as CD20XCD3 bsAB, to a subject, by pre-treatment of said subject with a Type II anti-CD20 antibody, such as obinutuzumab (p. 1-6).
 Bacac teaches the SEQ ID NOs of the first antigen binding domains, CDRH1-3 SEQ ID NOs: 32, 33, and 34, which match 100% to the instantly claimed SEQ ID NOs 97,98 and 99, CDRL1-3 SEQ ID NOs: 35, 36, 37, which match which match 100% to the instantly claimed SEQ ID NOs 100, 101, and 102. Bacac teaches the SEQ ID NOs of the second antigen binding domains, CDRH SEQ ID NOs: 4,5,6, which match 100% to the instantly claimed SEQ ID NOs 4,5,6, and CDRL-1-3 SEQ ID NOs: 7,8,9, which match which match 100% to the instantly claimed SEQ ID NOs 7,8, and 9.
Bacac also teaches:
the first antigen binding domain comprises a VHCD3 comprising an amino acid sequence of SEQ ID NO: 38, which matches the instant claimed SEQ ID NO: 103; 
the first antigen binding domain comprises a VLCD3 comprising an amino acid sequence of SEQ ID NO: 39, which matches the instant claimed SEQ ID NO: 104;
the second antigen binding domain comprises a VHCD20 comprising an amino acid sequence of SEQ ID NO: 10, which matches the instant claimed SEQ ID NO: 10; 
the first antigen binding domain comprises a VLCD20 comprising an amino acid sequence of SEQ ID NO: 11, which matches the instant claimed SEQ ID NO: 11.  
Bacac teaches the method above, wherein the Type II anti-CD20 antibody is administered separately from the bispecific antibody, administered with, before, or after the bispecific antibody, and administered at a different time than the bispecific antibody (Figures 7, 9, 10, 12, and 14; page 144, lines 11-27); wherein the method is a method of treating a proliferative disease, cancer, or delaying progression of the proliferative disease. (p. 136, lines 25 to p. 137, line 12; p. 144, lines 12-20); wherein the Type II anti-CD20 antibody is an lgG antibody, wherein at least about 40% of the N-linked oligosaccharides in the Fe region is non-fucosylated, and wherein the Type II anti-CD20 antibody is obinutuzumab (page 161, paragraphs 7-11, page 162, paragraph 19). Bacac further teaches the method, wherein anti-CD20/anti-CD3 bispecific antibody comprises a a) third antigen binding domain that specifically binds to CD20, b) wherein the first antigen binding domain is a crossover Fab molecule, and the second and third antigen binding domains are each a conventional Fab molecule (page 82, lines 7-17), c) wherein the anti-CD20/anti-CD3 bispecific antibody comprises a third antigen binding domain wherein the first, second, and third antigen binding domains are fused at the C-terminus of the Fab heavy chain to the N-terminus of one of the subunits of the Fc domain under (page 83, lines 28-31), d) wherein the anti-CD20/anti-CD3 comprises an lgG1 Fc domain (page 83,lines 3-10). Bacac further teaches that the IgG1 Fc domain comprises at least one amino acid substitution that reduces at least one of binding to an Fc receptor or effector function, and wherein the amino acid substitutions comprise L234A, L235A, and P329G. (page 114, second paragraph). 
Bacac teaches the method further comprising administering a PD-L1 binding antagonist, wherein the antagonist is an anti-PD-L1 antibody, such atezolizumab.  (page 63, first paragraph) Bacac also teaches that the doses may be administered at intervals of every week to about every three weeks. (page 143, lines 10-15)
Bacac teaches the Type II anti-CD20 antibody and additional therapeutic agents may be used singly or in combination and can be co-administered with the additional therapeutic agents (p. 11, lines 1-2; p. 144).
While Bacac teaches administering the Type II anti-CD20 antibody prior to the anti-CD20/anti-CD3 bispecific antibody, Bacac does not teach the Type II anti-CD20 antibody is specifically administered again in combination with the anti-CD20/anti-CD3 bispecific antibody.
	It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to administer the Type II anti-CD20 antibody again with the anti-CD20/anti-CD3 bispecific antibody after pretreatment with the Type II anti-CD20 antibody, in the cancer treatment method of Bacac. One would have been motivated to because: 1) Bacac teaches that the Type II anti-CD20 antibody can either be administered alone or in combination with other therapeutic agents and 2) Bacac teaches the administration of both a Type II anti-CD20 antibody and an anti-CD20/anti-CD3 antibody for the treatment of cancer. One of ordinary skill in the art would have a reasonable expectation of success because 1) Bacac teaches the known function of Type II anti-CD20 antibody, which is to reduce the number of B-cells for cancer treatment and reduce the amount of anti-drug antibodies in response to antibody therapeutics, such as anti-CD20/anti-CD3 bispecific antibody, and 2) Bacac teaches the known function of the anti-CD20/anti-CD3 bispecific antibody, which is to simultaneously bind to CD20+ B-cells and CD3+ T-cells, that leads to the activation of T-cells and the T-cell mediated killing of B cells.  Those of skill in the art recognize that the two agents, Type II anti-CD20 antibody and the anti-CD20/anti-CD3 antibody, could have been combined by known in methods, and in that combination, each agent of the composition merely would have performed the same function as they did separately, and one of ordinary skill in the art would have recognize that the results of the combination of the Type II anti-CD20 antibody and anti-CD20/anti-CD3 bispecific antibody after pretreatment with the type II anti-CD20 antibody would predictably reduce the number of B cells, activate T-cells and T-cell mediated killing of B cells, and treat cancer. 
Response to Arguments
Applicants argue that the combination treatment of obinutuzumab and the anti-CD20/anti-CD3 bispecific antibody (e.g., administered on the same day) results in an unexpected synergistic effect in terms of anti-tumor efficacy (Example 5 of instant specification). Applicant also argued that the combination treatment comprising obinutuzumab and the anti-CD20/anti-CD3 bispecific antibody exhibited synergistic efficacy in antitumor activity in mouse models of aggressive lymphoma. Applicant argue that in Figure 6 of Example 5 depicts analysis of anti-tumor activity of the combination treatment of obinutuzumab and the anti-CD20/anti-CD3 bispecific antibody in human hematopoietic stem-cell humanized mice bearing an aggressive lymphoma model. Applicant argue that the efficacy of the combination treatment (see Figure 6D) was found to be synergistic when compared to treatment with obinutuzumab alone (Figure 6C) or the anti-CD20/anti-CD3 bispecific antibody alone (Figure 6B). Applicant argues that the present claims are directed to these unexpectedly superior methods of treating an individual with a cancer comprising pretreatment with obinutuzumab followed by combination treatment with obinutuzumab. 
  Applicants arguments have been considered but are not persuasive. While applicant demonstrate synergistic results for combining Type II anti-CD20 antibody with a bispecific anti-CD20/anti-CD3 antibody, the synergistic results in Example 5 (paragraph 0581) are the result of the antibodies all being administered at the same time. The claimed method recite administering a pretreatment dose of Type II anti-CD20 antibody followed by a combination treatment of a Type II anti-CD20 antibody with an anti-CD20/anti-CD3 bispecific antibody. The instant specification defines a combination treatment as “two or more therapeutic agents that are included in the same or separate formulations, separate administration, in which case, administration of an antibody as reported herein can occur prior to, simultaneously, and/or following, administration of the additional therapeutic agent or agents.” [0242] Thus, the claimed method broadly encompasses administration of the combination of Type II anti-CD20 antibody days or weeks before administration of the bispecific anti-CD20/anti-CD3 antibody, such as pre-treatment with Type II anti-CD20 antibody before treatment with bispecific anti-CD20/anti-CD3 antibody, and is not limited to the simultaneous administration of the two agents that produces the superior results argued by Applicants. The cited prior art render obvious this method for the reasons of record. 
MPEP 716.02(d) states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100C). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110C and 130C. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated
temperatures” encompassed temperatures as low as 60C where the prior art ion
exchange resin was known to perform well. The rejection of claim 8, directed to a
temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d
1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved
alloy strength with the addition of 2% rhenium did not evidence unexpected results for the
entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218
USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing
an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts
containing sodium with the prior art. The court held this evidence insufficient to rebut the
prima facie case because experiments limited to sodium were not commensurate in
scope with the claims.).
	In the instant case, the synergistic data argued by Applicants is not commensurate in scope with the claimed invention. Applicants are arguing synergistic results for simultaneous or concomitant administration of Type II anti-CD20 antibody obinutuzumab with the claimed  bispecific anti-CD20/anti-CD3 antibody, however, the claims broadly encompass “combination treatment” wherein the Type II anti-CD20 antibody can be administered days or weeks prior to the bispecific anti-CD20/anti-CD3 antibody, which is not reasonably expected to result in the synergistic data argued by Applicants for simultaneous administration. The cited prior art render obvious and provide a reasonable expectation of success for treating cancer by administering Type II anti-CD20 antibody obinutuzumab as pretreatment in combination with bispecific anti-CD20/anti-CD3 antibody, for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67, 82-88, and 99 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 18-28 of U.S. Patent No. US 11013801B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the U.S. patent recite all elements of the bispecific anti-CD20/anti-CD3 antibody and the Type II anti-CD20 antibody, obinutuzumab to treat a proliferative disease. 
The referenced U.S. Patent claims the following: 
Reference US Patent:  US11013801B2
15. A method of treating a CD20-positive B-cell disorder in a subject, the method comprising a treatment regimen comprising:
(i) administering to the subject a Type II anti-CD20 antibody comprising a heavy chain variable region comprising an HCDR1 comprising the amino acid sequence of SEQ ID NO: 4, an HCDR2 comprising the amino acid sequence of SEQ ID NO: 5, and an HCDR3 comprising the amino acid sequence of SEQ ID NO: 6; and a light chain variable region comprising an LCDR1 comprising the amino acid sequence of SEQ ID NO: 7, an LCDR2 comprising the amino acid sequence of SEQ ID NO: 8, and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 9, and consecutively, after a period of time,
(ii) administering to the subject a therapeutic agent comprising a bispecific antibody, wherein the bispecific antibody specifically binds to CD3 and CD20,
wherein the period of time between step (i) and step (ii) is sufficient for the Type II anti-CD20 antibody to reduce the number of B cells in the subject.

18. The method of claim 15, wherein the treatment regimen effectively reduces cytokine release in the subject associated with the administration of the therapeutic agent, as compared to a corresponding treatment regimen without the administration of the Type II anti-CD20 antibody.

19. The method of claim 15, wherein the Type II anti-CD20 antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 10 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 11.

20. The method of claim 15, wherein the Type II anti-CD20 antibody is an IgG antibody, and wherein at least about 40% of the N-linked oligosaccharides in the Fc region of the Type II anti-CD20 antibody are non-fucosylated.

21. The method of claim 20, wherein the IgG antibody is an IgG1 antibody.
22. The method of claim 19, wherein the Type II anti-CD20 antibody is obinutuzumab.

23. The method of claim 15, wherein the bispecific antibody comprises a CD3-binding moiety comprising a heavy chain variable region comprising an HCDR1 comprising the amino acid sequence of SEQ ID NO: 32, an HCDR2 comprising the amino acid sequence of SEQ ID NO: 33, and an HCDR3 comprising the amino acid sequence of SEQ ID NO: 34; and a light chain variable region comprising an LCDR1 comprising the amino acid sequence of SEQ ID NO: 35, an LCDR2 comprising the amino acid sequence of SEQ ID NO: 36, and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 37.

24. The method of claim 23, wherein the CD3-binding moiety comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 38 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 39.

25. The method of claim 15, wherein the bispecific antibody comprises a CD20-binding moiety comprising a heavy chain variable region comprising an HCDR 1 comprising the amino acid sequence of SEQ ID NO: 4, an HCDR2 comprising the amino acid sequence of SEQ ID NO: 5, and an HCDR3 comprising the amino acid sequence of SEQ ID NO: 6; and a light chain variable region comprising an LCDR 1 comprising the amino acid sequence of SEQ ID NO: 7, an LCDR2 comprising the amino acid sequence of SEQ ID NO: 8, and an LCDR3 comprising the amino acid sequence of SEQ ID NO: 9.

26. The method of claim 25, wherein the CD20-binding moiety comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 10 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 11.

27. The method of claim 15, wherein the bispecific antibody comprises a CD3-binding moiety and a CD20-binding moiety, wherein:
(i) the CD3-binding moiety comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 38 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 39; and
(ii) the CD20-binding moiety comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 10 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 11.

28. The method of claim 15, wherein:
(a) the bispecific antibody comprises a CD3-binding moiety and a CD20-binding moiety, wherein:
(i) the CD3-binding moiety comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 38 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 39; and
(ii) the CD20-binding moiety comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 10 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 11; and
(b) the Type II anti-CD20 antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 10 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 11.

Response to arguments
Applicant reiterates the argument regarding the synergistic effects of the combination treatment of obinutuzumab with the claimed anti-CD20/anti-CD3 bispecific antibody when administered simultaneously. 
Applicants arguments have been considered but are not persuasive for the reasons as stated above. 
All other objections and rejections in the Office Action mailed 9/2/2022 are hereby withdrawn in view of amendments.
Conclusion: Claim 115 is objected to. Claims 67, 68, 76-80, 82-94, 99, 113 and 114 are rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642